PER CURIAM.
The order under review which transfers venue of this cause from the circuit court in Dade County to the circuit court in Ala-chua County is affirmed based on the following briefly stated legal analysis. First, in support of the motion for change of venue, the trial court properly had before it certified copies of a complaint, answer, and counterclaim in a foreclosure action filed in the circuit court in Alachua County. § 90.902(4), Fla.Stat. (1985); M. Graham, Handbook on Florida Evidence (1987). Second, the aforesaid certified court records establish that the Alachua foreclosure action, which must be filed in Ala-chua County as a local action, see Georgia Cas. Co. v. O’Donnell, 109 Fla. 290, 147 So. 267 (1933); Lakeland Ideal Farm & Drainage Dist. v. Mitchell, 97 Fla. 890, 122 So. 516 (1929); Cohen v. Century Ventures, Inc., 163 So.2d 799, 801 (Fla. 2d DCA), cert. denied, 169 So.2d 389 (Fla.1964), (a) involves the same parties as the instant action, and (b) constitutes litigation which is intimately related to the instant action. Third, this aforesaid showing was sufficient to sustain the trial court’s decision to transfer the venue of this cause “in the interest of justice” under Section 47.-122, Florida Statutes (1985) so as to have related cases tried in the same forum. See Stewart v. Coleman, 413 So.2d 93 (Fla. 1st DCA 1982).
Affirmed.